Citation Nr: 0304636	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service connected patellofemoral syndrome, right knee, 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted entitlement to service 
connection for patellofemoral syndrome, right knee, with 
degenerative changes and granted a 0 percent evaluation 
effective September 19, 1995.  By a rating decision dated 
September 1997, the RO increased the evaluation to 10 percent 
effective September 19, 1995.


FINDING OF FACT

The veteran's service connected patellofemoral syndrome, 
right knee, with degenerative changes is manifested by some 
swelling, pain on flexion, crepitus, and effusion.

CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation of 20 percent, but no higher, for the veteran's 
service-connected patellofemoral syndrome, right knee, with 
degenerative changes have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5262, 
5261 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his November 1995 VA examination, the examiner noted a 
history of bilateral knees meniscal tears and history of pain 
in both knees.  The veteran reported that occasionally fluid 
built up in knee joints with no other joint pain.  He 
indicated that he was unable to bend his knees for long 
periods of time.  

The examination showed arthroscopy marks both knee regions 
with a one inch well healed scar on the right kneecap.  There 
was no joint deformity, no joint tenderness, and no 
instability of either knee.  Right knee flexion was to 135 
degrees and extension was to 0 degrees.  X-rays of the knees 
showed minimal degenerative spurring at several sites at 
either knee, slightly greater on the left than the right.  No 
acute process or soft tissue calcification or effusion was 
seen.  

At his April 1997 VA examination, the veteran reported 
constant knee pain and swelling.  The examination showed the 
veteran could deep knee bend 50 percent.  He stood on step 
examination table 100 percent without hands.  Heel/toe 
walking and hopping both feet were noted as okay.  There was 
no swelling and no deformity.  Range of motion was from 0 to 
150 with verbal pain on full flexion.  There was no visible 
pain or instability on abduction, adduction or AP draw.  
There was minimal pain on patellofemoral grind.  

At his April 2001 VA examination, the veteran reported 
mechanical pain involving more his left than right knee with 
episodes of swelling, decreased range of motion, fatigability 
and episodes of his right knee giving way at times.  He 
indicated that he had a popping sensation in both the right 
and left knee, but the right knee was more severe than the 
left.  He graded his pain on a daily basis as an 8 on a 1 to 
10 scale.  He had the need for frequent aspirations, which 
have been performed on both the right and left knee.

The examiner noted that x-rays taken of both the right and 
left knee in AP and the lateral position had demonstrated 
significant degenerative changes which were especially noted 
on the lateral view showing patellofemoral osteoarthritis 
with osteophytes present, both in the left and right knee.  
Some irregularities were present over the medial femoral 
condyle.  The examiner indicated that it was apparent by 
these views that an effusion was present on both the right 
and left knee.  Other clinical criteria demonstrated a loss 
of range of motion with pain on flexion, which was limited to 
110 degrees.  A 2+ effusion was present on the right knee.  
The veteran did not have a positive McMurray test.  He did 
have crepitus upon patellofemoral compression, especially on 
the left, but also noted on the right knee.  

In a June 2001 addendum to the April 2001 VA examination, the 
examiner indicated that the veteran did not appear to have a 
recurrent subluxation or lateral instability of his knee.  
The range of motion of his right knee showed flexion to 110 
degrees and extension to a neutral position.  The examiner 
noted that there was no significant weakness or excessive 
fatigability. 

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated November 
1995, April 1997, and April 2001 with addendum dated June 
2001.

In December 2000, this case was remanded by the Board for 
additional development to include the scheduling of a VA 
examination.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The May 2002 
supplemental statement of the case also included a discussion 
of the VCAA.  It explained what evidence was necessary to 
establish entitlement to the benefit sought, what information 
was needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In November 2002, the RO sent the veteran a letter informing 
his that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The service connected patellofemoral syndrome, right knee, 
with degenerative changes is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has rated the veteran's patellofemoral syndrome, right 
knee, with degenerative changes under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under this code, moderate impairment 
of the knee warrants a 20 percent evaluation, and a 30 
percent evaluation requires severe impairment of the knee.

A 20 percent evaluation is provided for limitation of flexion 
of the leg to 30 degrees, and a 30 percent evaluation is 
provided for limitation of flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Extension of the leg limited to 15 degrees warrants a 20 
percent evaluation, and extension of the leg limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

Analysis

With all reasonable doubt resolved in the veteran's favor, 
the evidence establishes that the manifestations of the 
veteran's disability more nearly approximate the criteria for 
a 20 percent evaluation for the veteran's patellofemoral 
syndrome, right knee, with degenerative changes in that it 
demonstrates some swelling, pain on flexion, effusion, and 
crepitus.  According to the examination reports of 1997 and 
2001, the examiner noted effusion and crepitus, and the 
veteran complained of episodes of pain and swelling.  
However, a rating beyond 20 percent is not warranted.  The 
range of motion of the veteran's right knee has been shown to 
be from 0 degrees of extension to 110 degrees of flexion, and 
when he was examined in 2001, it was found that there was no 
weakness or easy fatigability.  Thus the current medical 
findings are inconsistent with the criteria for a compensable 
evaluation under either of the rating codes concerned with 
limitation of motion of the knee.  Accordingly, an evaluation 
under these codes a rating in excess of 20 percent may not be 
assigned.  38 C.F.R. § 4.71a, Codes 5260, 5261.  Furthermore, 
the evidence of record does not demonstrate the presence of 
ankylosis of the knee joint, or nonunion of the tibia and 
fibula, which could merit a higher evaluation under code 
sections 5256 or 5262.  38 C.F.R. Part 4, Diagnostic Codes 
5256, 5262.

The veteran's patellofemoral syndrome, right knee, with 
degenerative changes does not cause additional functional 
impairment due to pain on use so as to warrant the assignment 
of a higher disability evaluation under the provisions of 38 
C.F.R. 4.40 and 4.45.  As noted above, there is no objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, fatigue, or any other symptom to 
a degree that would support a rating in excess of 20 percent 
under the applicable rating criteria.  See 38 C.F.R. § 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of right knee disability to 
include functional loss by the assigned 20 percent evaluation 
for the entire period covered.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher rating.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's patellofemoral syndrome, right knee, with 
degenerative changes is not so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, so as to render impractical the 
regular schedular standards.  38 C.F.R. § 3.321(b).  The 
record does not reflect frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  It is noted 
that the 20 percent rating for the right knee accounts for 
what is considered to be the average impairment of earning 
capacity for veteran's disability.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
in this case, and consequently, a higher rating on an 
extraschedular basis is not warranted.




ORDER

A 20 percent initial evaluation for patellofemoral syndrome, 
right knee, with degenerative changes is granted, subject to 
law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

